NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              ________________

                                      No. 13-3135
                                   ________________


             OCEAN CITY COSTA RICA INVESTMENT GROUP, LLC,
                                          Appellant

                                             v.

                   CAMARONAL DEVELOPMENT GROUP, LLC


                                   ________________

                      Appeal from the United States District Court
                              for the District of Delaware
                        (D.C. Civil Action No. 1-13-cv-00226)
                      District Judge: Honorable Sue L. Robinson
                                  ________________

                                  Argued March 6, 2014


         Before: McKEE, Chief Judge, AMBRO, and JORDAN, Circuit Judges

                               (Opinion filed: July 8, 2014 )


David M. Burkholder, Esquire
Paul A. Logan, Esquire (Argued)
Powell, Trachtman, Logan, Carrle & Lombardo
475 Allendale Road
Suite 200
King of Prussia, PA 19406

James S. Green, Sr., Esquire
Seitz, Van Otrop & Green
222 Delaware Avenue
Suite 1500, P.O. Box 68
Wilmington, DE 19899

       Counsel for Appellant

John C. Cordrey, Esquire
Brian M. Rostocki, Esquire (Argued)
Reed Smith
1201 Market Street
Suite 1500
Wilmington, DE 19801

       Counsel for Appellee

                                    ________________

                                        OPINION
                                    ________________


AMBRO, Circuit Judge

       Ocean City Costa Rica Investment Group, LLC (“Ocean City”) appeals the

District Court’s June 19, 2013 Order vacating an earlier order that allowed Ocean City to

execute on a judgment by taking control of a Costa Rican real estate company owned by

Camaronal Development Group, LLC (“CDG”). CDG has paid Ocean City the full

amount of the money judgment, plus interest and Ocean City’s attorney’s fees. As that is

all Ocean City is entitled to receive, we affirm.1




1
 To be clear, no one wears a white hat in this case save Judge Robinson of the District
Court. We commend her for deftly resolving this dispute in the face of recalcitrant
behavior by both parties.

                                              2
I.     Background2

       Ocean City sued CDG for breach of contract in 2011, alleging that CDG had not

returned Ocean City’s deposit on a failed real estate deal. See Ocean City Costa Rica Inv.

Grp. LLC v. Camaronal Develop. Grp. LLC, 11-cv-351 (D. Del.) (“Case 1”). After

mediation, CDG agreed to a stipulated judgment in the amount of $275,000 plus pre- and

post-judgment interest. The District Court entered judgment in favor of Ocean City

pursuant to the parties’ stipulation and closed the case.

       As would become a theme in this ongoing dispute, Ocean City had difficulty

collecting on its judgment. Within weeks, it moved for injunctive relief “in aid of

execution upon the Stipulated Judgment.” Citing federal and local rules providing for the

execution of judgments, Ocean City sought ownership of and control over CDG’s interest

in a company called Sol Sobre El Cedro, Sociedad Anonima (“Sol Sobre”), a Costa Rican

real estate company. Ocean City alleged that Sol Sobre was worth less than the judgment

amount and sought to “levy upon . . . [CDG’s] 100% ownership interest in [Sol Sobre] by

seizing the certificates from [CDG’s] registered agent . . . in partial satisfaction of the

Stipulated Judgment . . . .” App. at 30. Ocean City requested an order directing CDG to

relinquish the share certificates in Sol Sobre and enjoining CDG from doing anything to

diminish the company’s value. Ocean City also noted that a hearing might be needed to


2
  The District Court had subject matter under 28 U.S.C. § 1332. Its June 19, 2013 Order
became final and appealable when that Court dismissed the case on February 18, 2014.
See ADAPT of Phila. v. Phila. Hous. Auth., 433 F.3d 353, 362 (3d Cir. 2006) (reaffirming
that “a premature notice of appeal, filed after disposition of some of the claims before a
district court, but before entry of final judgment, will ripen upon the court’s disposal of
the remaining claims”). We thus have jurisdiction per 28 U.S.C. § 1291.
                                               3
value Sol Sobre and acknowledged that it (Ocean City) would return any surplus in the

event the value of the company exceeded the amount of its judgment. Id. at 31.

       In her “Order in Aid of Execution,” Judge Robinson granted Ocean City’s post-

judgment motion. The Order stated in full:

       AND NOW, this 16th day of May, 2012, it is hereby ORDERED that Ownership
       of the share Certificate Number 1 “Sol Sobre El Cedro, Sociedad Anonima” is
       hereby transferred to Ocean City Costa Rica Investment Group, LLC.

Id. at 66 (the “Execution Order”).

       Despite the Execution Order, Ocean City was thwarted in its efforts to gain control

of Sol Sobre. Instead of filing another motion in Case 1, Ocean City filed an entirely new

lawsuit against CDG. See Ocean City Costa Rica Inv. Grp. LLC v. Camaronal Develop.

Grp. LLC, 13-cv-226 (D. Del.) (“Case 2”). Case 2 became a related case also assigned to

Judge Robinson. The new complaint detailed the proceedings in Case 1 and alleged that

CDG violated the Execution Order by interfering with Ocean City’s ownership of Sol

Sobre and by continuing to carry on business in the real estate company’s name. Ocean

City sought injunctive relief or, in the alternative, damages for CDG’s conversion of Sol

Sobre and its assets. Ocean City also sought, and was granted, a temporary restraining

order (“TRO”) requiring CDG to turn over all of Sol Sobre’s documents and assets. The

TRO also enjoined CDG from acting in the name of Sol Sobre or conducting business on

its behalf.

       About two months after Ocean City filed its second complaint and (apparently) as

CDG continued to exercise control over Sol Sobre, an attorney for CDG finally entered

an appearance in Case 2. In a letter to the Court, CDG explained that it could finally

                                             4
satisfy the stipulated judgment from Case 1 by a cash payment. It also contended that

Ocean City’s allegations in Case 2 derived from the Execution Order, and thus payment

of the judgment should “moot” the relief sought in both cases. App. at 176. Finally,

CDG requested a hearing.

       Responding to the District Court by letter, Ocean City argued that it had obtained

outright ownership of Sol Sobre by virtue of the Court’s Execution Order in Case 1, and

that Case 2 was a separate cause of action from Case 1 that “is the result of CDG’s

actions related to Sol Sobre . . . which have occurred after the entry of this Court’s

[Execution] Order and after Ocean City acquired shares in Sol Sobre.” Id. at 185

(emphasis in original). Ocean City also acknowledged that CDG was seeking a reversal

of the Court’s Execution Order in Case 1. Id. (“CDG . . . posits that [its payment of the

judgment from Case 1] will ‘moot’ the present lawsuit and even suggests that it will

‘reverse’ this Court’s [Execution Order] and restore ownership of Sol Sobre to CDG.”).

       During a subsequent hearing scheduled to resolve the issues presented by CDG’s

letter to the Court, Ocean City again stated that CDG was seeking to reverse the

Execution Order. Ocean City explained why it believed it was still entitled to outright

ownership of Sol Sobre despite CDG’s offers to satisfy the judgment in cash and

reiterated an earlier request that the Court sanction CDG for evading that judgment.

CDG, for its part, repeated that it was ready to pay the judgment from Case 1, including

interest, but did not want to do so until it was assured that Ocean City would stop

pursuing an interest in Sol Sobre once the judgment from Case 1 was satisfied. Judge

Robinson pointedly questioned Ocean City about why it was entitled to anything more

                                              5
than satisfaction of the judgment from Case 1. Ocean City confirmed that it only wanted

to satisfy its judgment, but continued to insist that it had a right to do so through

ownership of Sol Sobre.

       Following the hearing, Judge Robinson ordered CDG to pay to Ocean City the

judgment from Case 1 (including interest). Id. at 210-12 (the “May 21 Order”). Fully

aware of the dilatory behavior of CDG, Judge Robinson also ordered it to compensate

Ocean City for the attorney’s fees it expended seeking satisfaction of its judgment.

Finally, the order provided that, once CDG tendered all payments, Case 2 would be

closed. In explaining her order, Judge Robinson rejected Ocean City’s contention that it

could use the Court’s power to get and retain ownership of Sol Sobre. She reasoned that

Ocean City “is owed only the amount of the money judgment [from Case 1] plus interest.

Consistent with [Federal Rule of Civil Procedure] 69(a), [Ocean City] should not be

permitted to use the money judgment as leverage to get real property which was not part

of the judgment.” Id. at 211-12.

       CDG complied with its obligations under the May 21 Order, but Ocean City

refused to accept payment. In a letter to the District Court, CDG explained that it feared

doing so would void the Execution Order. In response, Judge Robinson issued a brief

order clarifying that, because CDG had satisfied the judgment from Case 1, Ocean City

was indeed required to return to CDG the share certificate in Sol Sobre and record the

judgment in Case 1 as satisfied. Id. at 227 (the “June 19 Order”). Ocean City appeals.3


3
 After unsuccessfully seeking a stay of the June 19 Order in the District Court and in our
Court, Ocean City accepted the funds from CDG, returned the share certificate, and, after
                                               6
II.       Standard of Review

          Ocean City contends its procedural right to due process was violated when the

District Court reversed the Execution Order and eliminated Ocean City’s interest in Sol

Sobre. To the extent Ocean City challenges the Court’s authority to alter the Execution

Order pursuant to Federal Rule of Civil Procedure 60(b), we review for abuse of

discretion. See Budget Blinds, Inc. v. White, 536 F.3d 244, 251 (3d Cir. 2008). Insofar as

Ocean City challenges the procedure by which Judge Robinson amended that Order and

terminated the litigation, our review is plenary. See United States v. Wise, 515 F.3d 207,

217 (3d Cir. 2008).

III.      Analysis

          Ocean City argues on appeal that it was procedurally improper and unfair for the

District Court to vacate the Execution Order that gave Ocean City ownership of Sol

Sobre. Notably, Ocean City never explains why it was entitled to retain ownership of

that asset once CDG satisfied the judgment from Case 1. Because the Court was within

its authority to vacate its earlier order, and we detect no unfairness to Ocean City, we

affirm.

          Although Ocean City never states directly, many of its arguments on appeal seem

to be grounded in the notion that the District Court lacked the authority to vacate the

Execution Order. We reject any such contention. Under Rule 60(b), a Court “may

relieve a party . . . from a final judgment [or] order” for any number of reasons, including


almost seven months, finally marked the judgment in Case 1 as satisfied. See Case 1,
Docket Entry No. 38. The District Court then closed the case on February 18, 2014.
                                               7
“any . . . reason that justifies relief.” Fed. R. Civ. P. 60(b)(6). Moreover, where a district

court is reconsidering an earlier order, the law-of-the-case doctrine may set parameters

for the court’s discretion to grant relief under Rule 60(b), but it does not bar a court’s

power to do so. In re City of Phila. Litig., 158 F.3d 711, 718 (3d Cir. 1998). In

particular, the doctrine “does not preclude . . . reconsideration of previously decided

issues in extraordinary circumstances such as where . . . new evidence is available[.]” Id.

       Without question the District Court had the authority here to amend the Execution

Order. The order was premised on the failure of CDG to satisfy the judgment against it.

Its payment of the judgment was thus “new evidence” that allowed the Court to

reconsider whether the Execution Order was still warranted. That it did so was

intuitively correct and hardly an abuse of discretion. The same goes for its vacating the

Execution Order. While we can understand why Ocean City was upset about the

delaying tactics of CDG, that conduct did not go unnoticed by the District Court—CDG

was required to compensate Ocean City fully for its troubles to the tune of almost

$60,000 in attorney’s fees.

       Ocean City also tries to capitalize on two irregularities in the procedural posture of

this case, but neither affected the District Court’s authority or discretion to afford the

relief it did. First, when Ocean City had trouble executing on its judgment, instead of

seeking the assistance of the Court by motion under Federal Rule of Civil Procedure 69,

it filed an entirely new action. In its briefs, Ocean City seeks to distance Case 2 from

Case 1, arguing that that the District Court improperly reached back to an earlier case to

amend the order that awarded Ocean City “unconditional ownership” of Sol Sobre. See

                                              8
Ocean City Br. at 12. We have rejected such a formalistic approach that separates an

enforcement proceeding from the underlying suit:

       A Rule 69 action can be filed as part of the original suit or as a separate suit. A
       Rule 69 action, by its very nature, piggybacks on an action establishing liability
       and has a derivative status. . . . We fail to see a meaningful distinction between
       Rule 69 actions brought under an original suit and those brought separately . . . .

IFC Interconsult, AG v. Safeguard Int’l Partners, LLC, 438 F.3d 298, 314-15 (3d Cir.

2006). For our purposes, Ocean City’s “separate” execution proceeding was part of the

initial breach-of-contract case, and the District Court retained its authority to amend any

order entered in that case.

       Second, Ocean City argues that the District Court’s May 21 and June 19 Orders

were improperly entered sua sponte. See Ocean City Br. at 12 It is true that, although

the letter to the Court of CDG requested an order that the judgment had been satisfied and

that Case 2 should be closed as moot, it never filed a formal motion requesting that relief.

We have never decided the specific question of whether a court can sua sponte grant a

party relief from a judgment under Rule 60(b), and our sister courts are split. Compare

Fort Knox Music Inc. v. Baptiste, 257 F.3d 108, 111 (2d Cir. 2001) (allowing a district

court to grant Rule 60(b) relief sua sponte); Kingvision Pay-Per-View Ltd. v. Lake Alice

Bar, 168 F.3d 347, 351 (9th Cir. 1999) (allowing Rule 60(b) relief on oral motion by a

party); McDowell v. Celebrezze, 310 F.2d 43, 44 (5th Cir. 1962) (allowing Rule 60(b)

relief on the court’s own motion with notice to the parties); United States v. Jacobs, 298

F.2d 469, 472 (4th Cir. 1961) (“The rule need not necessarily be read as depriving the

court of the power to act in the interest of justice in an unusual case in which its attention


                                              9
has been directed to the necessity for relief by means other than a motion.” (citation

omitted)), with United States v. Pauley, 321 F3d 578, 581 n.1 (6th Cir. 2003) (prohibiting

the granting of relief under Rule 60(b) in the absence of a motion); Dow v. Baird, 389

F.2d 882, 884-85 (10th Cir. 1986) (same). As explained below, we need not resolve that

question here (though much favors the well-reasoned decisions of the Second, Fourth,

Fifth, and Ninth Circuits that allow a Court to grant sua sponte relief).

       The District Court’s June 19 Order did not relieve a party from judgment. It

simply reconsidered an earlier order pertaining to whether Ocean City’s judgment had

been satisfied. This issue—whether CDG had satisfied the judgment—was put squarely

before the Court when Ocean City first moved to execute on its judgment. Nothing about

the procedural posture of this case prevented the Court from reevaluating that issue in

light of new developments.

       Finally, we are confident there was no unfairness in the manner the District Court

vacated the Execution Order. CDG noted in its letter to Ocean City and the Court that

“[g]iven . . . Plaintiff’s newly-filed lawsuit concerns the alleged conduct of CDG to

frustrate Plaintiff’s collection on its judgment and that judgment can be paid in full, the

relief sought by Plaintiff in this case is moot.” App. at 176. The Court also made it clear

at the hearing that it was reconsidering the Execution Order when it specifically asked

Ocean City why the company was entitled to retain ownership of Sol Sobre. Id. at 205.

Ocean City was not without notice that its ownership in Sol Sobre was in question, and it

had ample opportunity to persuade the Court of its right to retain that ownership. It did

not succeed.

                                             10
                                      *   *   *    *   *

       When Ocean City first sought ownership of Sol Sobre it conceded that, were the

value of the asset to exceed the money judgment, it would remit the surplus to CDG.

App. at 31. Underlying that concession was the acknowledgement that Ocean City was

entitled to satisfaction of the judgment and nothing more. In pursuing ownership of Sol

Sobre, Ocean City lost sight of that basic principle. It has never satisfactorily explained

why it is entitled to retain ownership of Sol Sobre now that CDG has paid the full amount

of the judgment plus interest and attorney’s fees. By any measure Ocean City has been

fully compensated. The District Court would not allow Ocean City to obtain a windfall,

and we agree with that sound determination. We thus affirm.




                                              11